Exhibit 10.39

CHANGE OF CONTROL AGREEMENT

155 E Tropicana LLC, Dba Hooters Casino Hotel (THE COMPANY) and Rick Newman (RN)
hereby enter into the following agreement regarding the employment relationship
between THE COMPANY and RN.

RN is currently employed by THE COMPANY as Vice President Casino Operations of
the Hooters Casino Hotel at the current annual salary of $130,000, which may be
adjusted by THE COMPANY in its sole discretion. As such, RN is an at-will
employee of THE COMPANY and may be terminated at any time for any reason by THE
COMPANY. However in the event of a change of control of THE COMPANY, as defined
below, the following provisions apply:

Change of Control

For purposes of this agreement, a change of control occurs upon the successful
sale of the majority of the current membership interests in 155 to Nth Advisory
Group, and the current Management Board no longer has majority control of 155,
as contemplated by the Revised Letter of Intent executed on March 14th 2007 by
155, HG Casino Management Inc., EW Common LLC and Nth Advisory Group LLC, and
any subsequent Purchase and Sale Agreement that may be executed between those
parties. This agreement is void unless a change of control occurs by April 30th,
2008.

If RN is employed by THE COMPANY at the time of a change in control, RN will be
entitled to a change of control bonus equal to ½ of his then current annual
salary. In addition, in the event RN is terminated without cause by THE COMPANY
or its successors and assigns within 6 months after such change of control, he
will be entitled to an additional amount equal to 6 months salary less any
amounts (exclusive of the change of control bonus) paid to him by THE COMPANY
from the change in control up to the time of termination. In no event will the
total amount paid to RN exceed 12 months salary at the rate in effect as of the
date of change of control.

If RN resigns at any time, is terminated for any reason prior to a change of
control, or is terminated for cause after a change of control, he is not
entitled to any compensation under this agreement.

For Cause Termination

THE COMPANY may terminate this agreement and all of its obligations hereunder
upon occurrence of any of the following events:  (a) RN’s material breach of
this Agreement; (b) RN’s failure or inability to perform his duties within the
expectations of THE COMPANY; (c) RN’s conviction of a felony or any other crime
involving moral turpitude or dishonesty which, in the good faith opinion of THE
COMPANY, would impair RN’s ability to perform his duties or the business
reputation of THE COMPANY; (d) RN’s failure or refusal to comply with the
policies of THE COMPANY, standards or regulations; (e) RN’s unauthorized
disclosure of trade secrets and/or other confidential business information of
THE COMPANY; (f) RN’s breach of his duty of loyalty; (g)

1


--------------------------------------------------------------------------------


CHANGE OF CONTROL AGREEMENT

RN’s act of fraud, misrepresentation, theft or embezzlement or the
misappropriation of assets of THE COMPANY; or (h) RN’s failure to secure and/or
maintain his required licenses by government agencies with jurisdiction over the
business of THE COMPANY.

Rick Newman

155 East Tropicana LLC

 

 

By:

/s/ Rick Newman

 

By:

/s/ Michael J. Hessling

 

 

 

Dated:

March 23, 2007

 

It’s:

President

 

 

 

 

Dated:

March 23, 2007

 

 

2


--------------------------------------------------------------------------------